




EXHIBIT 10.1ae


FIRST AMENDMENT TO THE
SAUER-DANFOSS, INC.
409A DEFERRED COMPENSATION PLAN
FOR SELECTED EMPLOYEES AND US NONEMPLOYEE DIRECTORS
(as Amended and Restated Effective January 1, 2008)


WHEREAS, Sauer-Danfoss Inc., a Delaware corporation (the “Company”), maintains
the Sauer-Danfoss Inc. 409A Deferred Compensation Plan for Selected Employees
and US Nonemployee Directors, as amended and restated effective January 1, 2008
(the “Plan”); and


WHEREAS, the Company desires to amend the Plan to freeze participation in the
Plan, to provide that no current Participant may make an election under the Plan
to defer compensation earned after December 31, 2012 and to make certain other
changes to the Plan;


NOW, THEREFORE, the Plan is hereby amended as follows:


1.
Effective December 1, 2012, all references in the Plan to “Executive Office”
shall be deemed references to the Sauer-Danfoss Leadership Team.



2.
Section 4.1(a) is hereby amended, effective December 1, 2012, by adding the
following sentence at the end thereof:



“Notwithstanding any provision of this Plan to the contrary, no US Nonemployee
Director, Company Officer or Employee who is not a Participant in the Plan on
December 1, 2012, shall become eligible to participate in the Plan after
December 1, 2012.”


3.
Section 4.2(b) of the Plan is hereby amended, effective December 1, 2012, by the
addition of the following sentence at the end thereof:



“Notwithstanding any provision of this Plan to the contrary, no Compensation
earned on or after January 1, 2013, may be deferred under the Plan.”


4.
Article 9 of the Plan is hereby amended, effective December 1, 2012, by adding
the following sentence at the end thereof:



“Upon termination of the Plan, deferred compensation accounts may, at the
discretion of the Committee, be distributed to Participants if the Committee
determines that such distribution will not constitute a prohibited acceleration
under Code Section 409A.”


IN WITNESS WHEREOF, this First Amendment has been executed by a duly authorized
officer or representative of the Company this 10 day of December, 2012.


SAUER-DANFOSS INC.


By: /s/ Anne L. Wilkinson
Anne L. Wilkinson
    
Title: Executive Vice President, HR


